       6:20-cv-04065-JD        Date Filed 03/04/21       Entry Number 27        Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 Gerald Colpitts, as Personal                     Case No.: 6:20-cv-04065-JD
 Representative of the Estate of
 Bernadette Muratore,

                                     Plaintiff,

                       v.                             PLAINTIFF’S SUR REPLY TO
                                                   DEFENDANTS’ MOTION TO DISMISS
 NHC Healthcare Clinton, LLC and
 Charles Holder, individually and in his
 capacity as Administrator of NHC
 Healthcare Clinton, LLC,

                                  Defendants.

       Plaintiff Gerald Colpitts, as Personal Representative of the Estate of Bernadette Muratore,

pursuant to the Court’s Order granting leave to do the same, respectfully submits the following

Sur Reply to Defendant’s Motion to Dismiss and requests the Court deny Defendants’ Motion to

Dismiss.

                                        INTRODUCTION

       Defendants filed two supplemental replies to Plaintiff’s Response to Defendants’ Motion

to dismiss after the parties fully briefed. (ECF No. 18 and 23). Defendants point out that there have

been several developments with regard to the Public Readiness and Emergency Preparedness Act

(“PREP Act”). Indeed, the outgoing Secretary of Health and Human Services issued Advisory

Opinion 21-01 on January 8, 2021 and, on January 19, 2021, the last day of the former

administration, a Statement of Interest was filed in a still undecided but similarly postured case.

Further, as Defendants also reference, a solitary district court has held that the PREP Act preempts

a plaintiff’s claims. Garcia v. Welltower OpCo Group LLC, No.8:20-cv-0220-JVS-KESx, 2021

WL 492581 (C.D. Cal. Feb. 10, 2021).
       6:20-cv-04065-JD       Date Filed 03/04/21     Entry Number 27        Page 2 of 8




       However, Defendants do not make reference or otherwise discuss the additional nine (9)

district court opinions that have rejected the arguments presented in their supplemental briefing

and granted remand to plaintiffs in substantially similar cases following the publication of

Advisory Opinion 21-01:

   •   Estate of Smith by & through Smith v. Bristol at Tampa Rehab. & Nursing Ctr., LLC, No.
       8:20-CV-2798-T-60SPF, 2021 WL 100376 (M.D. Fla. Jan. 12, 2021);

   •   Nathan Goldblatt v. HCP Prairie Village KS OpCo LLC, et al., No. 20-2489-DDC-KGG,
       2021 WL 308158 (D. Kan. Jan. 29, 2021);

   •   Roberta Anson, individually & as Special Adm'r of the Estate of Barbara Bell v. HCP
       Prairie Village KS OpCo LLC, et al., No. 20-2346-DDC-JPO, 2021 WL 308156, (D. Kan.
       Jan. 29, 2021);

   •   Gordon Grohmann, Jr., individually & as Special administrator of Estate of Gordon
       Grohmann, Sr. v. HCP Prairie Village KS OpCo LLC, et al., No. 20-2304-DDC-JPO, 2021
       WL 308550 (D. Kan. Jan. 29, 2021);

   •   Dupervil v. All. Health Operations, LLC, No. 20CV4042PKCPK, 2021 WL 355137,
       (E.D.N.Y. Feb. 2, 2021);

   •   Lyons v. Cucumber Holdings, LLC, No. CV2010571JFWJPRX, 2021 WL 364640, (C.D.
       Cal. Feb. 3, 2021);

   •   Garnice Robertson v. Big Blue Healthcare d/b/a Riverbend Post-Acute Rehab, et al.. No.
       220CV02561HLTTJJ, 2021 WL 764566 (D. Kan. Feb. 26, 2021);

   •   Quaumeeka Saunders v. Big Blue Healthcare d/b/a Riverbend Post-Acute Rehab, et al.,
       No. 220CV02608HLTTJJ, 2021 WL 764567 (D. Kan. Feb. 26, 2021); and,

   •   Lane Hatcher, individually & in a representative capacity for all persons identified by
       K.S.A. 60-1902; & as Special Adm'r of the Estate of Amanda Annette L'heureux v. HCP
       Prairie Village KS OpCo LLC & Sunrise Senior Living Management, Inc., No. 20-2374-
       SAC-JPO, 2021 WL 733326 (D. Kan. Jan. 27, 2021).

Additionally, all but one of the above opinions was published after the Statement of Interest

referenced in Defendants’ supplemental briefing. Finally, Plaintiff would note that the Central

District of California, the same circuit from which the Garcia opinion Defendants rely on hails,




                                               2
       6:20-cv-04065-JD        Date Filed 03/04/21        Entry Number 27         Page 3 of 8




has also held that the PREP Act does not confer subject matter jurisdiction to the federal courts.

See Lyons, 2021 WL 364640.

       By Plaintiff’s count, as of the time of filing of this brief, thirty-one (31) federal courts have

addressed the issue of whether the PREP Act completely preempts a plaintiff’s state law claims or

otherwise confers subject matter jurisdiction on the federal courts. Of those thirty-one cases, thirty

have rejected the notion that the PREP Act confers such jurisdiction, denied defendants’ motion

to dismiss, and remanded the case to state courts for further proceedings. The new opinions cited

above, coupled with opinions previously cited by Plaintiff in his Response to Defendants’ Motion

to Deny Joinder (ECF No. 13) and his Response to Defendant’s Motion to Dismiss (ECF No. 14),

and opinions published in the interim, form the basis of an ever-growing body of case law that

rejects Defendants’ notion that this honorable Court has subject matter jurisdiction over Plaintiff’s

claims such that it could have been removed in the first place.

                                           ARGUMENT

             THE PREP ACT DOES NOT PREEMPT PLAINTIFF’S CLAIMS

       Initially, Plaintiff respectfully submits that the arguments set forth in his prior briefings

overcome Defendants’ supplemental briefing, to include all of the developments Defendants

discuss, without the need for further briefing. As a result, Plaintiff will not endeavor to re-brief

what has already been filed. Instead, Plaintiff will address each of the arguments Defendants set

forth in their supplemental briefing from the perspective of cases and opinions that have been

entered since Advisory Opinion 21-01.

   A. Advisory Opinion 21-01 should not be afforded Chevron deference.

       Plaintiff cannot emphasize enough the analysis of whether to grant deference to Advisory

Opinion 21-01 by the United States District Court for the Eastern District of New York in Dupervil




                                                  3
         6:20-cv-04065-JD       Date Filed 03/04/21       Entry Number 27        Page 4 of 8




v. All. Health Operations, LCC, No. 20CV4042PKCPK, 2021 WL 355137 (E.D.N.Y. Feb. 2,

2021):

         Although the Secretary's Declaration under the PREP Act “must be construed in
         accordance with the Advisory Opinions of the Office of the General Counsel,”
         Fourth Amended Declaration, 85 Fed. Reg. 79,194–95, the Advisory Opinion here
         expressly states that it “does not have the force or effect of law” (Advisory Opinion
         21-01, Dkt. 17-1, at 5). Thus, even assuming that Congress intended to delegate
         authority to the Secretary and HHS's Office of the General Counsel “generally to
         make rules carrying the force of law,” the Office of the General Counsel
         interpretation relied upon by Defendants here explicitly was not “promulgated in
         the exercise of that authority” and is not entitled to Chevron deference.

(internal citations omitted). In sum, Defendants’ position is that the Court must give deference to

an Advisory Opinion that did not claim the force or effect of law. Plaintiff believes this to be fatal

to Defendants’ argument without the need to examine Chevron. Plaintiff has already examined

the two-step test presented in Chevron and presented his position that Congress’s intent is clear

such that no deference should be given to HHS in his Response to Defendants’ Motion to Dismiss.

(ECF No. 14). Thirty of thirty-one federal courts addressing the issue have agreed, finding the

intent of Congress to be clear with “ simply no room to read it as equally applicable to the non-

administration or non-use of covered countermeasures.” Jackson v. Big Blue Healthcare, Inc., No.

2:20-CV-2259-HLT-JPO, 2020 WL 4815099, at *8 (D. Kan. Aug. 19, 2020).

   B. The PREP Act still does not preempt Plaintiff’s claims.

         From the outset, it should be noted that Defendants do not argue that the PREP Act provides

complete preemption so that the parties can proceed with litigating the case in this forum. Instead,

Defendants have been clear at each stage of briefing that the ultimate position is that the PREP Act

provides an exclusive remedy. However, the Dupervil Court recognized what Plaintiff has been

arguing, that “the PREP Act is, at its core, an immunity statute; it does not create rights, duties, or

obligations.” Dupervil, No. 20CV4042PKCPK, 2021 WL 355137, at *9. Furthermore, “the PREP




                                                  4
       6:20-cv-04065-JD         Date Filed 03/04/21      Entry Number 27         Page 5 of 8




Act does not provide the exclusive cause of action for claims that fall within its scope; in fact, for

the most part, the Act provides no causes of action at all.” Id. Instead, “the PREP Act confers

primary jurisdiction over most claims within its scope not to the federal courts but to the Secretary”

or, in cases involving willful misconduct, the PREP Act confers exclusive jurisdiction to the

United States District Court for the District of Columbia and even then, only after a plaintiff has

exhausted administrative remedies. See id.; See also 42 U.S.C. § 247d-6d(a)-(e). As Plaintiff has

argued from the onset, and as recognized by a growing number of courts, the PREP Act does not

provide an exclusive federal cause of action that can be heard by this Court – a fact fatal to

Defendants’ argument that complete preemption applies.

       The incongruity of what Defendants are asking this Court to do cannot be overstated.

Defendants are asking this Court to determine that it has jurisdiction through complete preemption

such that this case was properly removed, but that the Court must then dismiss the action because

the Court does not have jurisdiction over the Plaintiff’s causes of action. “It would be ‘internally

inconsistent’ to assert that a district court has jurisdiction for the purpose of removal but that the

court must then dismiss the action because the statute confers primary jurisdiction on another

adjudicative body.” Isufi v. Prometal Constr., Inc., 927 F. Supp. 2d 50, 58 (E.D.N.Y. 2013) (citing

Sullivan v. Am. Airlines, Inc., 424 F.3d 267 (2d Cir. 2005)).

   C. The Grable doctrine is not triggered.

       Advisory Opinion 21-01 argues that the PREP Act creates federal question jurisdiction

pursuant to the doctrine as espoused in Grable & Sons Metal Prod., Inc. v. Darue Eng'g & Mfg.,

545 U.S. 308 (2005). However, as the Dupervil Court correctly notes, “[t]he Advisory Opinion’s

only guidance on the ‘necessarily raised’ factor is a selective (mis)quotation from Grable.”

Dupervil at *14. In reality, under Grable “the question is, does a [plaintiff’s] state-law claim




                                                  5
       6:20-cv-04065-JD          Date Filed 03/04/21          Entry Number 27    Page 6 of 8




necessarily raise a stated federal issue, actually disputed and substantial, which a federal forum

may entertain without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable, 545 U.S. at 314. “Grable premised its superior title claim on the IRS's

failure to give adequate notice, as defined by federal law.” Id. at 309. In other words, the plaintiff

in Grable’s claim for relief “necessarily raised” a question of federal law. Unlike Grable, none of

Plaintiff’s claims for negligence, wrongful death, survival and/or premises liability raise any

question of federal law.

        HHS’s position, as outlined in Dupervil, is that “once Grable is invoked, ‘the court retains

the case to decide whether immunity and preemption provisions apply; if they do not apply, then

the court would try the case as a diversity case’, presumably even if the parties, as here, are not

diverse.” Dupervil at *14 (citing Advisory Opinion 21-01). The absurdity of Advisory Opinion

21-01’s stance on the application of the Grable doctrine to PREP Act claims cannot be overstated:

HHS is effectively attempting to rewrite diversity jurisdiction under 28 U.S.C. § 1332. For

example, if the Court followed HHS guidance in the present case, it would have to decide whether

immunity and preemption applies. If the Court found that immunity and preemption did not apply,

thereby finding no federal question, according to HHS the Court would retain jurisdiction “as it

would a diversity case” despite there being no diversity among the parties to the litigation.

        The Grable doctrine does not apply to Plaintiff’s claims and HHS’s attempts to weaponize

it against state law causes of actions underscores why Advisory Opinion 21-01 should be treated

as it describes itself: without the force or effect of law.

    D. The PREP Act still does not apply to Plaintiff’s claims.

        The continually growing body of PREP Act case law overwhelmingly rejects attempts to

morph non-use into use:




                                                    6
       6:20-cv-04065-JD        Date Filed 03/04/21       Entry Number 27        Page 7 of 8




       Defendants try their best to contort plaintiff's allegations of inaction into
       action. Their mental gymnastics stretch these allegations well beyond all measure
       of reasonable flexibility. To be sure, the Petition references “personal protective
       equipment” (PPE) and “infection control protocols[.]” But one can hear ligaments
       begin to pop when defendants assert that “a plain reading of the Petition reveals
       that Plaintiff does, in fact, allege affirmative (albeit ineffective) use or
       administration of such countermeasures, not a complete failure to act.

Goldblatt, 2021 WL 308158, at *9 (D. Kan. Jan. 29, 2021). As the Goldblatt Court further

explains, even if Plaintiff alleges conduct “that qualifies as ‘administration or use of a covered

countermeasure’ within the meaning of the PREP Act, the statute ‘still requires a causal connection

between the injury and the use or administration of covered countermeasures[.]’” Id. (internal

citations omitted).

       In the section of the Fourth Amendment to the Declaration Under the PREP Act that

discusses when “[p]rioritization or purposeful allocation of a Covered Countermeasure . . . can fall

within the PREP Act and this Declaration’s liability protections”, HHS explicitly envisions a

situation “where there is only one dose of a COVID-19 vaccine, and a person in a vulnerable

population and a person in a less vulnerable population both request it from a healthcare

professional.” In such a situation, the Fourth Amendment explains, giving the sole vaccine to one

person would afford PREP Act protection against the non-vaccinated person in the scenario.

Stripped of the formalities of modern litigation, Plaintiff’s allegations are that Defendants did not

wear masks, social distance patients, or screen staff and visitors for COVID while they treated and

otherwise provided services to Plaintiff’s decedent, directly leading to Plaintiff’s decedent

contracting COVID-19 and dying. Certainly, the non-administration contemplated by HHS for

the purposes of PREP Act immunity are fundamentally different from the Defendants’ complete

failure as Plaintiff alleges. Even so, as discussed above, HHS should not be granted Chevron




                                                 7
       6:20-cv-04065-JD       Date Filed 03/04/21     Entry Number 27       Page 8 of 8




deference such that it can contort Congress’s plain meaning of administration and use to include

non-administration and non-use.

                                       CONCLUSION

       For the reasons stated above and as presented in Plaintiff’s prior briefings, Plaintiff

respectfully requests that the Court deny Defendants’ Motion to Dismiss.

                                            Respectfully Submitted,

                                            s/J. Eric Cavanaugh
                                            J. Eric Cavanaugh, Fed. ID No. 11190
                                            Joseph O. Thickens, Fed. ID No. 11732
                                            William H. Yarborough, Jr., Fed. ID No. 12465
                                            Cavanaugh & Thickens, LLC
                                            1717 Marion Street (29201)
                                            Post Office Box 2409
                                            Columbia, South Carolina 29202
                                            Tel: (803) 888-2200
                                            Fax: (803) 888-2219
                                            eric@ctlawsc.com
                                            joe@ctlawsc.com
                                            will@ctlawsc.com

                                            ATTORNEYS FOR THE PLAINTIFF
Columbia, South Carolina
March 4, 2021




                                               8
